DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of the sensor device species an ion (or pH) sensor is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 requires “an alumina film interposed between the ion-sensitive film and the monitor thin film transistor and between the ion-sensitive film and the reference thin film transistor.[italicizing and underlining by the Examiner]”  Applicant’s Figure 4B, reproduced below, illustrates such a configuration for the alumina film (se Applicant’s originally filed specification page 10, lines 3-13).  However, it is clear from Figure 4B that the alumina film (203) is within both the monitor thin film transistor (21) and the reference thin film transistor (22).  Thus, Applicant’s use of the word “between” in claim 9 is not clear.  If Applicant is being his own lexicographer please heed MPEP 2173.05(a).

    PNG
    media_image1.png
    674
    1048
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Liemersdorf et al. US 2011/0132773 A1 (hereafter “Liemersdorf”) in view of Koichiro Kamata US 9,046,482 B2 (hereafter “Kamata”).



Addressing claim 1, Liemersdorf discloses a sensor device (see the title) comprising: 
a monitor thin film transistor (1 in Figure 1; see paragraph [0032] and the first sentence of paragraph [0014]);  
5a reference thin film transistor (3 in Figure 1; see paragraph [0032] and the first sentence of paragraph [0015]); and 
a control unit (7) configured to determine a value measured from a sample based on a differential degree between output current of the reference thin film transistor and output current of the monitor thin film transistor (paragraphs [0036] and [0037]).
Liemersdorf, though, does not disclose that the monitor transistor is a thin film transistor nor that the reference transistor is a thin film transistor.   
Kamata discloses a sensor device comprising a monitor thin film transistor and a reference thin-film transistor.  See the title, Abstract, Figure 1B, col. 2:16-19, and 
col. 4:53-56.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the monitor transistor and the reference transistor in the sensor device of Liemersdorf  be made by thin-film manufacturing technology in a similar manner as used to make the monitor thin film transistor of Kamata because 
(1) both Liemersdorf and Kamata disclose having  their sensor device be a gas senor1 (see Liemersdorf paragraph [0002] and paragraph [0011], second sentence)  and Kamata the title and col. 1:5-10;

(2) Liemersdorf is not tied to nay particular transistor format for the monitor transistor and the reference transistor; Liemersdorf clear contemplates a variety of possible transistor formats (see Liemersdorf paragraph [0011]);

(3) Liemersdorf already suggests that at least part of the reference transistor be made using thin-film manufacturing technology (see Liemersdorf paragraph [0015]); and

(4) Kamata discloses that having the monitor transistor be a thin-film transistor simplifies manufacturing, reduces manufacturing cost, and results in reliable transistor sensors.  Also, with thin-film manufacturing technology at least the scope of possible substrate materials is greatly expanded to include plastics, including flexible plastics. (see Kamata col. 2:5-19, col. 2:45-48, col. 5:61 – 
col. 6:22).   Such benefits would also be expected for the reference transistor of Liemersdorf if made by thin-film manufacturing technology. 2   
	







Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liemersdorf  in view of Kamata as applied to claim 1 above, and further in view of Takechi et al. 
US 2015/0276663 A1 (hereafter “Takechi”).


Addressing claim 2, Liemersdorf  as modified by Kamata does not disclose having the control unit be configured to “determine a shift amount of threshold voltage of the monitor thin film transistor caused by measurement on the sample based on the differential degree between output current of the reference thin film transistor and output 15current of the monitor thin film transistor in performing the measurement on the sample; and determine a value measured from the sample based on the shift amount.”
Takeichi discloses thin-film transistor-based sensor devices having a control unit configured to perform the claimed functions stated above of determining a shift amount of a threshold voltage and determining a value measured from a sample based on the shift amount.  See Takechi Figure 2, and paragraphs [0017]-[0021], [0040]-[0042]. [0046], and [0060].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify the control unit of the sensor device of  Liemersdorf  as modified by Kamata to be able to perform the functions taught  by Takechi, as just discussed, because as disclosed in Takeichi measurements made by transistor-based, particularly thin-film transistor based, sensor devices will then be able to increase the sensor device sensitivity above the Nernst theoretical limit of 59 mV/unit of target substance, if instead target substance concertation being related to change in drain-source current, it is related to a shift amount in threshold voltage.  See Takechi paragraphs [0017]-[0021], [0040]-[0042]. [0046], and [0060].  The Examiner will add that although Takechi primarily discusses this measurement method involving for pH determination one of ordinary skill in the electrochemical sensor art would expect this method to be a benefit to transistor-based sensor devices used to measure other target substances than hydrogen ion and other sample types then liquid, such as a gas or a gas in a liquid.  As explained in Takechi the success of this method has a theoretical basis that is consistent with Nernst theory and relies on “making the electrostatic capacitance per unit area of the ion sensitive film larger than the electrostatic capacitance per unit area of the  gate insulating film.”  See Takechi  paragraph [0042].  Also, Takechi an embodiment measuring a concentration of a bio-substance by having the control unit  relate the shift amount of threshold voltage to target substance concentration in a sample.  See the Sixth Exemplary Embodiment – Takeichi paragraphs [0143]-[0150].  


Addressing claim 3, for the additional limitations of this claim see Liemersdorf  paragraphs [0022] and [0024].







Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liemersdorf  in view of Kamata and Takechi as applied to claims 2 and 3 above, and further in view of Jones et al.  US 4,776,203 (hereafter “Jones”), Ligtenberg et al. US 4,589,970 (hereafter “Ligtenberg”), and Bonne et al. US 2006/0174683 A1 (hereafter “Bonne”).

Addressing claim 4, for the additional limitation of this claim the Examiner will first note that Liemersdorf discloses determining in the sensor device,  before performing a measurement on a sample, whether the current through signal line 5 is zero.   See Liemersdorf paragraph [0057].  As explained in Liemersdorf, as long as a substance to be detected is not present this current should be zero.   See again paragraph [0057].  Jones and Bonne show that at the time of the effective filing date of the application the problem of leakage current in ISFETs and CHEMFETS, which will introduce inaccuracy into measurements,  was known the electrochemical  sensor art.  See Jones the title, col. 2:18-28; in Ligtenberg the title, Abstract, and col. 4:28-42; and in Bonne paragraph [0013].  Bonne further disclose performing a self-check to see whether the leakage current exceeds a predetermined threshold, which, if it does, indicates that the transistor is broken.  See Bonne paragraph [0041].  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the control unit of the sensor device of Liemersdorf  as modified by Kamata and Takechi be “configured apply a reference potential to one of the reference thin film transistor and the monitor thin film transistor and adjust gate potential of the other one of the reference thin film transistor and the monitor thin film 22transistor to equalize output current of the reference thin film transistor and output current of the monitor thin film transistor before performing the measurement on the sample…”, as claimed, because if the monitor thin film transistor or reference thin film transistor leakage current is not low enough to ignore or so high as to indicated that the transistor should  be replaced then the only option left is to compensate for it, one clear way being to set the gate voltage so as to negate the leakage current, if possible.   
	


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liemersdorf  in view of Kamata and Takechi as applied to claims 2 and 3 above, and further in view of Meyerhoff et al. US 4,694,834 (hereafter “Meyerhoff”).

Addressing claim 5, although Liemersdorf  as modified by Kamata and Takechi does not disclose having the control unit of the sensor device be “configured to perform measurement on another sample whose value to be measured is known before performing the measurement on the sample to determine a relation between the shift amount and the value measured from the sample…” it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because this is just having the control unit be configured to be able to calibrate the sensor device, which is a well-established procedure in the field of instrumental analysis  to perform for sensor devices in general in order for the sensor measurements to have any meaning, such as an exact and accurate indication of a substance concertation, and for transistor-based sensor devices in particular.  See, for example, Meyerhoff, which discloses calibrating a transistor-based gas sensor by relating change in relative voltage, rather than change in absolute voltage, to target gas concentration because “the absolute voltages of various sensors are quite different.”  See Meyerhoff the title. Abstract, and col. 5:50-66.3  



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liemersdorf  in view of Kamata as applied to claim 1 above, and further in view of Toumazou et al. GB 2416210 A (hereafter “Toumazou”).

Addressing claim 6, Liemersdorf  as modified by Kamata does not disclose having the control unit in the sensor device be “configured to make the reference thin film transistor and the monitor thin film transistor operate in a subthreshold region.”
Toumazou discloses a sensor circuit for an ion sensitive field effect transistor that is configured to have the field effect transistor operate in a subthreshold region.  See the abstract.4  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the control unit in the sensor device of Liemersdorf  as modified by Kamata be configured to have the thin-film transistor operate in a subthreshold manner as taught by Toumazou because as stated in Toumazou


    PNG
    media_image2.png
    337
    798
    media_image2.png
    Greyscale

	(see Toumazou page 8, lines 11-19) and

    PNG
    media_image3.png
    87
    802
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    457
    781
    media_image4.png
    Greyscale


	(Toumazou page 8, line 27 to page 9, line 12)5. 


Addressing claim 7, for the additional limitation of this claim see Kamata col. 7:7-34 and col. 7:48-53.





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liemersdorf  in view of Kamata and Toumazou  as applied to claims 6 and 7 above, and further in view of  Maxim Integrated™ Application Note 3611 (hereafter “Maxim Integrated”).

Addressing claim 8, over Liemersdorf  as modified by Kamata and Toumazou does not disclose that “the control unit 20includes a logarithmic operational amplifier configured to receive output current of the reference thin film transistor and output current of the monitor thin film transistor.”  
Maxim Integrated discloses that a logarithmic amplifier is commonly found in gas sensor devices, albeit optical gas sensor devices, one input of which is connected to a monitor photodiode, the other input being connected to a reference photodiode.  See the last paragraph on page 8.   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the control circuit of the sensor device of Liemersdorf  as modified by Kamata and Toumazou a  logarithmic operational amplifier as taught by Maxim Integrated, with monitor thin film transistor and refence thin film transistor replacing the monitor photodiode and refence photodiode, because 
(1) regarding the control unit Liemersdorf states, 

    PNG
    media_image5.png
    113
    422
    media_image5.png
    Greyscale
;
and (2) Maxim Integrated states,

    PNG
    media_image6.png
    178
    684
    media_image6.png
    Greyscale

	(see Maxim Integrated page 1).  

	 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liemersdorf  in view of Kamata as applied to claim 1 above, and further in view of Gida Masahito 
KR 10-2007-0130954, based on a Korean Intellectual Property Office computer-generated English language translation, (hereafter “Mashito”).

Addressing claim 9, although Liemersdorf as modified by Kamata does disclose 
“an ion-sensitive film covering the monitor thin film transistor and the reference thin film transistor” (see Liemersdorf paragraph [0011]),  Liemersdorf as modified by Kamata does not disclose “an alumina film interposed between the ion-sensitive film and the monitor thin film transistor and between the ion-sensitive film and the reference thin film transistor. “
	Mashito a transistor-based gas sensor device comprising an alumina film (7) interposed between the ion-sensitive film (4) and the monitor transistor.  See Mashito Figure 2 and the first full paragraph on page 8.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an alumina layer as taught by Mashito in the monitor thin-film transistor and likewise in the reference thin-film transistor of Liemersdorf as modified by Kamata because as taught by Mashito the alumina film will bond the ion-sensitive film to transistor without  influencing the gas reaction at the interface between the ion-sensitive film and the detection electrode.  See again the first full paragraph on Mashito page 8.  
	  




Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over  Ghallab et al. , “A New Differential pH Sensor Current Mode Read-Out Circuit Using Only Two Operational Floating Current Conveyor,”  2004 IEEE International Workshop on Biomedical Circuits and Systems, pp. S1.5-13 to S1.5-16 (hereafter “Ghallab”) in view of Takechi.

Addressing claim 1, Ghallab discloses a sensor device (see the title) comprising: 
a monitor thin film transistor (ISFET in Figure 4; see 3. The Differential Ion Sensitive Field Effect Transistor (ISFET), which is in page S1.5-14);  
5a reference thin film transistor ((REFET in Figure 4; see 3. The Differential Ion Sensitive Field Effect Transistor (ISFET), which is in page S1.5-14); and 
a control unit (circuitry connected to the ISFET and REFET in Figure 4.  Also see Figure 2.) configured to determine a value measured from a sample based on a differential degree between output current of the reference thin film transistor and output current of the monitor thin film transistor (see the Abstract and at least the first two sentences of 4. The Proposed Current Mode Read-Out Circuit, which are on page S1.5-14).
Ghallab, though, does not disclose that the monitor transistor is a thin film transistor nor that the reference transistor is a thin film transistor.   
	Takechi discloss a thin film ion sensor device, such as a pH sensor device.  See the title, and paragraphs [0002], [0003], and Figure 2.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the monitor transistor and the reference transistor in the sensor device of Ghallab be thin-film transistors in a similar manner as taught by Ghallab because then the sensitivity of the sensor device will be capable of exceeding the Nernst theoretical limit of 59mV/pH with some additional modification of the control unit.  See Takechi paragraphs [0017], [0018], and [0040].   
	

	Addressing claim 2, as already discussed in the rejection of underlying claim 1 Ghallab discloss that the control unit is configured to determine a value measured from a sample based on a differential degree between output current of the reference thin film transistor and output current of the monitor thin film transistor.  
Takeichi discloses thin-film transistor-based sensor devices having a control unit configured to perform determining a shift amount of a threshold voltage and determining a value measured from a sample based on the shift amount.  See Takechi Figure 2, and paragraphs [0017]-[0021], [0040]-[0042]. [0046], and [0060].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify the control unit of the sensor device of  Liemersdorf  as modified by Kamata to be able to perform the functions taught  by Takechi, as just discussed, because as disclosed in Takechi measurements made by transistor-based, particularly thin-film transistor based, sensor devices will then be able to increase the sensor device sensitivity above the Nernst theoretical limit of 59 mV/unit of target substance, if instead target substance concertation being related to change in drain-source current, it is related to a shift amount in threshold voltage.  See Takechi paragraphs [0017]-[0021], [0040]-[0042]. [0046], and [0060].  


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghallab in view of Takechi as applied to claims 1 and 2 above, and further in view of Toumazou .

Addressing claim 6, Ghallab as modified by Takechi does not disclose having the control unit in the sensor device be “configured to make the reference thin film transistor and the monitor thin film transistor operate in a subthreshold region.”
Toumazou discloses a sensor circuit for an ion sensitive field effect transistor that is configured to have the field effect transistor operate in a subthreshold region.  See the abstract.6  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the control unit in the sensor device of Ghallab as modified by Takechi be configured to have the thin-film transistor operate in a subthreshold manner as taught by Toumazou because as stated in Toumazou


    PNG
    media_image2.png
    337
    798
    media_image2.png
    Greyscale

	(see Toumazou page 8, lines 11-19) and

    PNG
    media_image3.png
    87
    802
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    457
    781
    media_image4.png
    Greyscale


	(Toumazou page 8, line 27 to page 9, line 12). 



Addressing claim 7, for the additional limitation of this claim see Takechi paragraph [0054].  





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghallab  in view of Takechi and Toumazou  as applied to claims 6 and 7 above, and further in view of  Maxim Integrated.

Addressing claim 8, over Ghallab as modified by Takechi and Toumazou does not disclose that “the control unit 20includes a logarithmic operational amplifier configured to receive output current of the reference thin film transistor and output current of the monitor thin film transistor.”  
Maxim Integrated discloses that a logarithmic amplifier is commonly found in gas sensor devices, albeit optical gas sensor devices, one input of which is connected to a monitor photodiode, the other input being connected to a reference photodiode.  See the last paragraph on page 8.   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the control circuit of the sensor device of Ghallab  as modified by Takechi and Toumazou a  logarithmic operational amplifier as taught by Maxim Integrated, with monitor thin film transistor and refence thin film transistor replacing the monitor photodiode and refence photodiode, because 
(1) regarding the control unit Liemersdorf states, 

    PNG
    media_image5.png
    113
    422
    media_image5.png
    Greyscale
;
and (2) Maxim Integrated states,

    PNG
    media_image6.png
    178
    684
    media_image6.png
    Greyscale

	(see Maxim Integrated page 1).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that Liemersdorf does not only disclose having the sensor device be a  gas sensor device; Lienersdorf’s disclosure is broad enough to encompass the sensor device being an ion- sensitive sensor device.  See Lienersdorf paragraph [0001] and claim 1. 
        
        2 The Examiner notes that he is not relying on Kamata for any disclosed specific configuration of a monitor thin-film transistor or of a reference thin-film transistor, only for the teaching of using thin-film manufacturing technology to make a monitor transistor and a reference transistor.  In this regard see Kamata col. 13:34-43 which implies that the Example 1 embodiment could be readily adapted by one of ordinary skill in art to instead “detect a highly reactive gas”  
        3 Meyerhoff is not being relied upon for any particular target substance calibration disclosed , but for disclosing calibrating a transistor-based sensor device by exposing it to a sample having a predetermined amount of target substance and determining the change in relative gate voltage. 
        
        4 One of ordinary skill in the art would know that “weak inversion region” is synonymous with sub-threshold region. See, for example, Toumazou page 2, lines 10-15; and page 7, lines 17-19.    
        5 Although this passage specifically mentions hydrogen ion concertation, it is clear that transistor-based senor devices for other target substances would also benefit if their control units are similarly modified to operate in the subthreshold region.  See again Toumazou page 8, lines 11-19.  
        6 One of ordinary skill in the art would know that “weak inversion region” is synonymous with sub-threshold region. See, for example, Toumazou page 2, lines 10-15; and page 7, lines 17-19.